 



Exhibit 10.2
DOLLAR FINANCIAL CORP.
DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED EFFECTIVE AS OF JUNE 28, 2007

 



--------------------------------------------------------------------------------



 



DOLLAR FINANCIAL CORP.
DEFERRED COMPENSATION PLAN
     In order to make certain design changes and to reflect final regulations
under IRC Section 409A, Dollar Financial Corp., a Delaware corporation (the
“Company”), hereby amends and restates the Dollar Financial Corp, Deferred
Compensation Plan (the “Plan”), effective as of June 28, 2007.
     The Plan was originally adopted by the Company effective December 31, 2004
and was established, and continues to exist, for the purpose of attracting high
quality executives and promoting in its key executives increased efficiency and
an interest in the successful operation of the Company. The Company reserves the
right to amend the Plan, either retroactively or prospectively, in whatever
manner is required to achieve and maintain compliance with the requirements of
applicable law.
     The Plan is an unfunded program and has been established by the Company for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees.
ARTICLE 1
Definitions
     1.1 Account(s) shall mean the Retirement Account, Company Contribution
Account and Scheduled Distribution Accounts, and any additional accounts
established by the Administrator for administrative convenience or otherwise for
one or more Participants pursuant to ARTICLE 3 of the Plan.
     1.2 Administrator shall mean the Company. From time to time the Chief
Executive Officer of the Company shall delegate to one or more individuals or to
a committee the responsibilities of the Administrator under the Plan.
     1.3 Affiliate shall mean any company that (i) is included as a member with
the Company in a controlled group of corporations, within the meaning of IRC
Section 414(b); (ii) is a trade or business (whether or not incorporated)
included with the Company in a group of trades or business under common control,
within the meaning of IRC Section 414(c); or (iii) is required to be aggregated
with the Company pursuant to IRC Section 414(m) or 414(o) and regulations
thereunder.
     1.4 Base Salary shall mean the Participant’s base annual salary excluding
incentive and discretionary bonuses and other non-regular forms of compensation,
before reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.
     1.5 Beneficiary shall mean the person(s) or entity designated as such in
accordance with Article 11 of the Plan.
     1.6 Bonus shall mean amounts paid to the Participant by the Company
annually in the form of a discretionary or incentive compensation or any other
bonus designated by the

 



--------------------------------------------------------------------------------



 



Administrator before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans sponsored by the Company.
     1.7 Change in Control shall mean a change in ownership or effective control
of the Company, or in the ownership of a substantial portion of the assets of
the Company, as described in IRS Notice 2005-1, or such other guidance as may be
issued by the Department of the Treasury under IRC Section 409A.
     1.8 Company shall have the meaning given to such term in the introductory
paragraph of the Plan.
     1.9 Company Contribution shall mean the contributions by the Company to
Participant’s Company Contribution Account pursuant to ARTICLE 2 of the Plan.
     1.10 Company Contribution Account shall mean the Account established for
Company Contributions pursuant to ARTICLE 3 of the Plan.
     1.11 Contribution Limitations shall mean any reductions in contributions
made on behalf of a participant to the Qualified Plan due to the application of
IRC Section 401(k) or (m) or due to an election to defer Base Salary or Bonus
under the Plan, but excluding any reductions arising from the dollar limit under
IRS Section 402(g)(1); the limit on compensation taken into account under IRC
Section 401(a)(17) in calculating employer or employee contributions for the
Qualified Plan; or the maximum allocations permitted under the Qualified Plan
under IRC Section 415(c). The impact of such limits on the Participant for
purposes of this Plan shall be determined by the Administrator based upon
reasonable estimates and shall be final and binding as of the date the Company
Contribution is credited to the Participant’s Account. No subsequent adjustments
shall be made to increase Company Contribution under this Plan as a result of
any adjustments ultimately required under the Qualified Plan due to actual
employee contributions or other factors.
     1.12 Crediting Rate shall mean the notional gains and losses credited on
the Participant’s Account balance which are based on the Participant’s choice
among the investment alternatives made available by the Administrator pursuant
to ARTICLE 3 of the Plan.
     1.13 Disability shall mean (i) the inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, the Participant is receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company. The Administrator
may require that the Participant submit to an examination by a competent
physician or medical clinic selected by the Administrator on an annual basis to
confirm Disability. For purposes of the first sentence of Section 6.1,
“Disability” shall mean any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, when such

3



--------------------------------------------------------------------------------



 



impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six (6) months.
     1.14 Eligible Employee shall mean an executive of the Company selected by
the Administrator to be eligible to participate in the Plan.
     1.15 ERISA shall mean the Employee Retirement Income Security Act of 1974,
as amended,
     1.16 IRC shall mean the Internal Revenue Code of 1986, as amended.
     1.17 Financial Hardship shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in IRC Section 152(a)), loss of the Participant’s property
due to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, but shall
in all events correspond to the meaning of the term “unforeseeable emergency”
under IRC Section 409A(a)(2)(v) and applicable Treasury Regulations.
     1.18 Participant shall mean an Eligible Employee who has elected to
participate and has completed a Participant Election Form pursuant to ARTICLE 2
of the Plan.
     1.19 Participant Election Form shall mean the written agreement to make a
deferral submitted by the Participant to the Administrator on a timely basis
pursuant to ARTICLE 2 of the Plan. The Participant Election Form may take the
form of an electronic communication followed by appropriate written confirmation
according to specifications established by the Administrator.
     1.20 Performance-Based Compensation shall mean “performance-based
compensation” within the meaning of Q&A 22 of IRS Notice 2005-1, or such other
guidance as may be issued by the Department of the Treasury under IRC
Section 409A.
     1.21 Plan Year shall mean the calendar year.
     1.22 Qualified Plan shall mean an IRC Section 401(k) or other retirement
plan qualified under the Internal Revenue Code which is sponsored by the Company
in the relevant Plan Year and is designated by the Administrator to be taken
into account for purposes of the calculation of Company Contributions made to
this Plan.
     1.23 Retirement shall mean Separation from Service on or after the
Retirement Eligibility Date.
     1.24 Retirement Account shall mean the Account established for amounts
payable on or after Separation from Service pursuant to ARTICLE 3 of the Plan.
     1.25 Retirement Eligibility Date shall mean the date on which the
Participant attains age sixty-five (65).

4



--------------------------------------------------------------------------------



 



     1.26 Scheduled Distribution shall mean the distribution elected by the
Participant pursuant to Article 7 of the Plan.
     1.27 Scheduled Distribution Account shall mean an Account established for
amounts payable in the form of a Scheduled Distribution pursuant to ARTICLES 3
and 7 of the Plan.
     1.28 Separation from Service shall mean the Participant’s termination of
employee status for any reason, including (without limitation) by reason of a
voluntary termination or resignation, an involuntary termination, or retirement,
and shall be determined in accordance with the applicable standards established
pursuant to IRC Section 409A and the regulations thereunder.
     1.29 Settlement Date shall mean the date by which a lump sum payment shall
be made or the date by which installment payments shall commence. Unless
otherwise specified, the Settlement Date shall be the last day of January of the
Plan Year following the year in which the event triggering the payout occurs. In
the case of death, the event triggering payout shall be deemed to occur upon the
date the Administrator is provided with the documentation reasonably necessary
to establish the fact of the Participant’s death. Notwithstanding the foregoing
or any other provision of the Plan, if a Participant is a Specified Employee,
the Settlement Date shall be no earlier than the earlier of (i) the last day of
the sixth (6th) complete calendar month following the Participant’s Separation
from Service, or (ii) the Participant’s death.
     1.30 Specified Employee shall mean an employee of the Company or an
Affiliate who, at any time during the 12-month period ending on the
identification date (defined below), is (i) an officer of the Company or an
Affiliate having annual compensation greater than $135,000 (adjusted for
inflation as described in IRC Section 416(i)), (ii) a five percent owner of the
Company and its Affiliates, or (iii) a one percent owner of the Company and its
Affiliates who has annual compensation from the Company and its Affiliates
greater than $150,000. The number of officers who are considered Specified
Employees shall be limited to 50 employees, as described in IRC Section 416(i),
and shall exclude employees who are nonresident aliens during the entire
12-month period ending on the identification date. The identification date shall
be each December 31, and the determination of Specified Employees as of such
identification date shall apply for the 12-month period following April 1 after
the identification date. The determination of who is a Specified Employee shall
be made by the Administrator in accordance with IRC Section 416(i), the
“specified employee” requirements of IRC Section 409A, and applicable
regulations.
     1.31 Treasury Regulations shall mean rules and regulations issued by U.S
Department of Treasury, and to the extent applicable, shall also include IRS
Notice 2005-1, IRS Notice 2006-33, and IRS Notice 2006-79.
     1.32 Valuation Date shall mean the date through which earnings are credited
and shall be as close to the payout or other event triggering valuation as is
administratively feasible but in no event earlier than the last day of the month
preceding the month in which the payout or other event triggering valuation
occurs.

5



--------------------------------------------------------------------------------



 



ARTICLE 2
Participation
     2.1 Elective Deferral. Each year a Participant may elect to defer up to
fifty percent (50%) of Base Salary and/or one-hundred percent (100%) of Bonus
earned by the Participant during the Plan Year. The Participant’s election may
take the form of (i) a whole percentage or specified dollar amount of Base
Salary, or (ii) a whole percentage of Bonus. The Administrator may further limit
the minimum or maximum amount deferred by any Participant or group of
Participants, or waive the foregoing limits for any Participant or group of
Participants, for any reason. Each year a Participant may elect to defer into
this Plan any amounts elected by the Participant for deferral under the
Qualified Plans which the Administrator determines may not be contributed to the
Qualified Plan due to applicable Statutory Limitations, subject to IRC
Section 409A and applicable Treasury Regulations.
     2.2 Participant Election Form. In order to make a deferral, an Eligible
Employee must submit a Participant Election Form to the Administrator during the
enrollment period established by the Administrator prior to the beginning of the
calendar year in which services are performed to earn such Base Salary or Bonus.
For Plan Years prior to 2008, the Administrator may permit Eligible Employees
hired during a Plan Year to defer Base Salary or Bonus earned through services
performed during the balance of such Plan Year by submitting a Participant
Election Form to the Administrator within 30 days of such newly Eligible
Employee’s date of hire or the date he or she first becomes eligible to
participate in the Plan. The election to participate shall apply only to the
Eligible Employee’s Base Salary or Bonus earned after the date of the election,
consistent with IRC Section 409A. Each Participant shall be required to submit a
new Participant Election Form on a timely basis in order to change the
Participant’s deferral election for a subsequent Plan Year. If no Participant
Election Form is filed during the prescribed enrollment period, the Participant
shall be deemed to have elected not to make a deferral for such subsequent Plan
Year.
     2.3 Participant Election Irrevocable. Except as otherwise provided in
subsection (a) below, the election to defer Base Salary or Bonus for a
particular Plan Year shall be irrevocable after the beginning of the Plan Year
except in the event of Separation from Service or as provided in ARTICLE 6 in
the event of Disability or ARTICLE 8 in the case of a Financial Hardship.
Notwithstanding the foregoing, the Administrator, in its complete and sole
discretion, may allow Participants to revise deferral elections with respect to
a Bonus at any time prior to the first day of the sixth (6th) month preceding
the end of the performance period over which such Bonus is earned if the
Administrator determines that the Bonus is Performance Based Compensation and
such revision is permissible under IRC Section 409A and applicable Treasury
Regulations.
          (a) Revocation of Election for Calendar Year 2005. On or before
December 31, 2005, a Participant may cancel his or her deferral election with
respect to all Base Salary and/or Bonus that would have been deferred if the
deferral of Salary and/or Bonus had not been cancelled. In addition, a
Participant may cancel his or her deferral election with respect to all Base
Salary and/or Bonus deferred under the Plan during 2005, whereby the Company
will pay the Participant the amount deferred through the cancellation date,
without adjustment for

6



--------------------------------------------------------------------------------



 




income, gains and losses credited under Section 3.3. Such cancellation must be
communicated to the Company in writing.
     2.4 Elections Regarding Timing and Form of Payout. Except as provided in
ARTICLE 10, at the time that a Participant makes a deferral election with
respect to a Plan Year, the Participant shall also designate the time and form
in which such deferral shall be distributed (together with any discretionary
Company Contributions made for a Plan Year prior to 2008) and all notional
earnings thereon. For elections relating to deferrals for the 2008 Plan Year and
thereafter, a Participant may make one election for his or her elective
deferrals under Section 2.1, and a separate election for Company Contributions
under Sections 2.5 and 2.6. If a Participant is eligible only for Company
Contributions under Sections 2.5 or 2.6, the Participant shall make an election
within 30 days of such Eligible Employee’s date of hire, or the date he or she
first becomes eligible to participate in the Plan, as to whether to have
retirement benefits paid in a lump sum or installments, as provided in
Section 4.1. All elections must provide for distribution to be made at a time
and in a form that is consistent with the distribution options made available
under the Plan and applicable law. An election with respect to the time and form
of benefit distributions may not be changed, except as expressly provided for
herein. A change election may not accelerate distributions but may delay
distributions or change the form of payment only if all of the following
requirements are met:
          (a) the new election, which may only be made by a Participant while he
is employed by the Company or an Affiliate, does not take effect until at least
twelve (12) months after the date on which the new election is made;
          (b) in the case of payments made on account of Separation from Service
or a Scheduled Distribution, the new election delays payment for at least five
(5) years from the date that original payment would otherwise have been made,
absent the change election; and
          (c) in the case of payments made according to a Scheduled
Distribution, the new election is not made less than twelve (12) months before
the date on which payment would have been made (or, in the case of installment
payments, the first installment payment would have been made) absent the new
election. Election changes made pursuant to this Section shall be made on
written forms provided by the Administrator, and in accordance with rules
established by the Administrator and shall comply with all requirement of IRC
Section 409A and applicable Treasury Regulations.
     2.5 Company Qualified Plan Makeup Contribution. The Company shall make a
Company Contribution on behalf of the Participant for each Plan Year in which
the Participant makes a deferral under this Plan which shall equal the maximum
Company contributions that would have been provided to the Participant under the
Qualified Plan had the Participant’s elective deferral been contributed to the
Qualified Plan without regard to any Contribution Limitations. The Company
Contribution for each Plan Year shall be reduced by the amount of Company
Contributions actually credited to the participant under the Qualified Plan for
such Plan Year or paid to the participant in cash from the Plan. Notwithstanding
the foregoing, any changes in election by the Participant under the Qualified
Plan shall not increase or decrease either the elective deferrals under Section
2.1 or the Company Contributions under this Section 2.5 by an amount greater
than the limit under IRC Section 402(g) in effect for the year for the

7



--------------------------------------------------------------------------------



 



Participant, nor shall the Participant’s action or inaction cause Company
Contributions that are matching contributions to exceed 100 percent (100%) of
the matching amounts that would be provided under the Qualified Plan absent any
restrictions that reflect IRC limits on qualified plan contributions.
     2.6 Discretionary Company Contributions. The Company shall have the
discretion to make additional Company Contributions to the Plan on behalf of any
Participant. Company Contributions shall be made in the complete and sole
discretion of the Company and no Participant shall have the right to receive any
Company Contribution regardless of whether Company Contributions are made on
behalf of other Participants.
ARTICLE 3
Accounts
     3.1 Participant Accounts. Solely for recordkeeping purposes up to five
(5) Accounts shall be maintained for each Participant. One Retirement Account
and three (3) Scheduled Distribution Accounts shall be maintained for the
Participant and credited with the Participant’s deferrals directed by the
Participant to each Account at the time such amounts would otherwise have been
paid to the Participant. One Company Contribution Account shall be maintained
for the Participant and shall be credited with any Company Contributions made on
behalf of such Participant at the time specified by the Administrator. Accounts
shall be deemed to be credited with notional gains or losses as provided in
Section 3.2 from the date the deferral is credited to the Account through the
Valuation Date.
     3.2 Vesting of Accounts. All amounts credited to the Participant’s
Retirement and Scheduled Distribution Accounts shall be fully vested at all
times. Amounts credited to the Company Contribution Account pursuant to
Section 2.5 intended to makeup for limitations on contributions to the Qualified
Plan, including notional earnings thereon, shall vest over the same period that
Company contributions to the Qualified Plan vest. Discretionary Company
Contributions to the Company Contribution Account made pursuant to Section 2.6,
including notional earnings thereon, shall vest at such time and under such
terms and conditions as may be specified by the Administrator at the time such
amounts are contributed to the Plan. Notwithstanding the forgoing, in the event
of Separation from Service as a result of Retirement, death, or in the event of
Disability, the Participant’s Company Contribution Account shall be fully
vested. Upon Separation from Service for any other reason, the Participant shall
forfeit the unvested portion of his or her Company Contribution Account.
     3.3 Crediting Rate. The Crediting Rate on amounts in a Participant’s
Accounts shall be based on the Participant’s choice among the investment
alternatives made available from time to time by the Administrator. The
Administrator shall establish a procedure by which a Participant may elect to
have the Crediting Rate based on one or more investment alternatives and by
which the Participant may change investment elections at least quarterly. The
Participant’s Account balances shall reflect the investments selected by the
Participant. If an investment selected by a Participant sustains a loss, the
Participant’s Account shall be reduced to reflect such loss. The Participant’s
choice among investments shall be solely for purposes of calculation of the
Crediting Rate. If the Participant fails to elect an investment alternative the
Crediting Rate shall be based on the investment alternative selected for this
purpose by the

8



--------------------------------------------------------------------------------



 



Administrator. The Company shall have no obligation to set aside or invest funds
as directed by the Participant and, if the Company elects to invest funds as
directed by the Participant, the Participant shall have no more right to such
investments than any other unsecured general creditor. During payout, the
Participant’s Account shall continue to be credited at the Crediting Rate
selected by the Participant from among the investment alternatives or rates made
available by the Administrator for such purpose. Installment payments shall be
recalculated annually by dividing the account balance by the number of payments
remaining without regard to anticipated earnings or in any other reasonable
manner as may be determined from time to time by the Administrator.
     3.4 Statement of Accounts. The Administrator shall provide each Participant
with statements at least quarterly setting forth the Participant’s Account
balance as of the end of such quarter.
ARTICLE 4
Retirement Benefits
     4.1 Retirement Benefits. In the event of the Participant’s Retirement, the
Participant shall be entitled to receive an amount equal to the total balance of
the Participant’s Retirement Account and Company Contribution Account credited
with notional earnings as provided in ARTICLE 3 through the Valuation Date. The
benefits shall be paid in a single lump sum unless the Participant has made a
timely election to have the benefit paid in annual installments. For deferrals
for the 2005, 2006 and 2007 Plan Years, and except as provided in ARTICLE 10,
the deferral period shall be 5, 10, 15 or 20 years, as elected by the
Participant. For deferrals for the 2008 Plan Year and thereafter, the deferral
period for benefits not paid in a lump sum shall be over a period of 10 years,
if affirmatively elected by the Participant. Payments shall be made or begin on
the Settlement Date following Retirement.
     4.2 Termination Benefit. Upon Separation from Service other than by reason
of Retirement, Disability or death, the Company shall pay to the Participant a
termination benefit equal to the vested balance of all of the Participant’s
Accounts credited with notional earnings as provided in ARTICLE 3 through the
Valuation Date. The termination benefits shall be paid in a single lump sum
unless the Participant has made a timely election to have the benefit paid in
annual installments.
          (a) For deferrals for the 2005, 2006 and 2007 Plan Years, the deferral
period shall be over a period of up to 5 years.
          (b) For deferrals for the 2008 Plan Year and thereafter, if the
Participant has a Separation from Service for any reason prior to the
Participant’s Retirement, the Participant’s vested balance shall be paid in a
lump sum.
          (c) The termination benefits that are payable shall be paid in a
single lump sum on the Settlement Date following Separation from Service.
     4.3 Small Benefit Exception. Notwithstanding the foregoing, in the event
the sum of all benefits payable to the Participant is less than or equal to five
thousand dollars ($5,000), the

9



--------------------------------------------------------------------------------



 



Administrator may, in its sole discretion, elect to pay such benefits in a
single lump sum payable on the last day of the month in which such benefits
first become payable.
ARTICLE 5
Death Benefits
     5.1 Survivor Benefit. If the Participant dies prior to complete
distribution of all of the Participant’s Accounts, the Company shall pay to the
Participant’s Beneficiary a death benefit equal to the total balance on death of
all of the Participant’s Accounts credited with notional earnings as provided in
ARTICLE 3 through the Valuation Date. The death benefit shall be paid in a
single lump sum on the Settlement Date following the date the Participant’s
death is established by reasonable documentation.
ARTICLE 6
Disability
     6.1 Disability. In the event of Disability, deferral elections shall cease.
In the event of a Disability, the Participant shall receive an amount equal to
the total balance of all of the Participant’s Accounts in a lump sum. The
Disability benefits shall be paid on the Settlement Date following the
determination of Disability.
ARTICLE 7
Scheduled Distributions
     7.1 Election. The Participant shall make an election on the Participant
Election Form at the time of making a deferral to take a Scheduled Distribution
from the Account established by the Participant for such purpose, including any
earnings credited thereon.
          (a) For deferrals for the 2005, 2006 and 2007 Plan Years, and except
as provided in ARTICLE 10, the Participant may elect to receive the Scheduled
Distribution in January of any Plan Year on or after the third (3rd) Plan Year
beginning after the enrollment period in which such Scheduled Distribution is
elected and may elect to have the Scheduled Distribution distributed over a
period of up to four (4) years.
          (b) For deferrals for the 2008 Plan Year and thereafter, the
Participant may elect to receive the Scheduled Distribution in January of any
Plan Year on or after the fifth (5th) Plan Year beginning after the enrollment
period in which such Scheduled Distribution is elected and may elect to have the
Scheduled Distribution paid in a lump sum, over a period of five (5) years, or
over a period of ten (10) years.
          (c) The Participant may elect to make additional deferrals into an
existing Scheduled Distribution Account in subsequent Participant Election Forms
but may only change a Scheduled Distribution date for an existing Account as
provided in Section 2.4 of the Plan. The Participant may establish up to three
(3) separate Scheduled Distribution Accounts with different Scheduled
Distribution dates but shall not establish a fourth such Account until all of
the funds in one of the first Scheduled Distribution Accounts have been paid
out.

10



--------------------------------------------------------------------------------



 



     7.2 Timing of Scheduled Distribution. The Scheduled Distribution shall be
paid by the Company to the Participant in the form elected by the Participant
beginning no later than the last day of January of the Plan Year elected by the
Participant in the Participant Election Form which may be before or after
Retirement, provided they are vested. If they are not vested, payment shall be
made on the Settlement Date following vesting. In the event of Separation from
Service prior to the Retirement Eligibility Date or by reason of the Disability
or death of the Participant, if such Separation from Service occurs prior to the
date elected for the Scheduled Distribution, the Scheduled Distribution, to the
extent vested, shall be paid in a single lump sum on the Settlement Date
following Separation from Service as provided in ARTICLES 4, 5 and 6 of the
Plan.
ARTICLE 8
Financial Hardship Distribution and Other Acceleration Events
     8.1 Financial Hardship Distribution. Upon a finding that the Participant
has suffered a Financial Hardship, subject to Treasury Regulations promulgated
under IRC Section 409A, the Administrator may, at the request of the
Participant, accelerate distribution of benefits or approve reduction or
cessation of current deferrals under the Plan in the amount reasonably necessary
to alleviate such Financial Hardship. The amount distributed pursuant to this
Section with respect to an emergency shall not exceed the amount necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).
     8.2 Other Acceleration Events. To the extent permitted by IRC 409A and the
Treasury Regulations promulgated thereunder, notwithstanding the terms of a
deferral election or change election, distribution of all or part of a
Participant’s Accounts may be made: to the extent necessary to fulfill a
domestic relations order (as defined in IRC Section 414(p)(l)(B); to the extent
necessary to comply with a certificate of divestiture (as defined in IRC Section
1043(b)(2)); or to pay the Federal Insurance Contribution Act (“FICA”) tax
imposed under IRC Sections 3101 and 3121(v)(2) on compensation deferred under
the Plan (the “FICA Amount”) plus the income tax at source on wages imposed
under IRC Section 3401 with respect to the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding IRC
Section 3401 wages and taxes, provided that the total amount distributable under
this Section 8.2 shall not exceed the sum of the FICA Amount and the income tax
withholding related to such FICA Amount.
ARTICLE 9
2007 Special Distribution Election
     9.1 2007 Special Distribution Election. Subject to the requirements of IRC
Section 409A and applicable regulations, each Participant who is an active
employee of the Company on the election date (as designated by the
Administrator) will have a special opportunity only in 2007 to make the
following elections with respect to any unpaid amounts held in his or her
Retirement Account, Company Contribution Account and Scheduled Distribution
Account (a “2007 Special Distribution Election”):

11



--------------------------------------------------------------------------------



 



          (a) Retirement Account and Company Contributions Account. If a
Participant makes a 2007 Special Distribution Election with respect to his or
her Retirement Account, deferrals that are credited for calendar years ending on
or before December 31, 2007, to the Retirement Account or the Company
Contribution Account, including earnings on such amounts, will be distributed as
the Participant may elect subject to the rules for the 2008 Plan Year.
          (b) Scheduled Distributions Account. If a Participant makes a 2007
Special Distribution Election with respect to his or her Scheduled Distributions
Account, the Participant’s deferrals that are credited for calendar years ending
on or before December 31, 2007, to the Scheduled Distribution Account, including
earnings on such amounts, will be distributed as the Participant may elect
subject to the rules for the 2008 Plan Year.
          (c) Elections. A Participant may make a separate 2007 Special
Distribution Election with respect to the Participant’s Retirement Account and
Scheduled Distribution Account. Except as described in subsection (d) below, a
2007 Special Distribution Election shall apply to the entire unpaid balance of
the Participant’s Retirement Account or Scheduled Distribution Account as
described above, and no elections may be made with respect to partial Retirement
Account or Scheduled Distribution Account balances. All 2007 Special
Distribution Elections shall be made in the manner prescribed by the Committee.
          (d) Limitation on Changes. A Participant may not make a 2007 Special
Election with respect to amounts distributed on or before December 31, 2007.
          (e) 409A Restriction. Notwithstanding the foregoing, a Participant’s
2007 Special Election may apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007, consistent with IRC Section 409A.
ARTICLE 10
Change in Control
     10.1 Board Discretion to Provide for Distribution Upon a Change in Control.
To the extent permitted by IRC Section 409A and the Treasury Regulations
promulgated thereunder, in connection with, in anticipation of and contingent on
a Change in Control, the Board may exercise its discretion to terminate the Plan
and, notwithstanding any other provision of the Plan or any deferral election,
distribute all the Accounts of each Participant in full and thereby effect the
revocation of any outstanding deferral elections, provided that following a
Change in Control, termination of the Plan shall be exclusively permitted
pursuant to Section and provided further that following a Change in Control, no
amendment to the Plan shall change the applicability of this Section 10.1.
ARTICLE 11
Amendment and Termination of Plan
     11.1 Amendment or Termination of Plan. Except as otherwise provided in
Section 10.1, the Company may, at any time, without Participants’ consent,
direct the Administrator to amend or terminate the Plan, subject to Treasury
Regulations promulgated under IRC Section 409A, except that no such amendment or
termination may reduce a Participant’s Account

12



--------------------------------------------------------------------------------



 



balances. If the Company terminates the Plan, no further amounts shall be
deferred hereunder, and amounts previously deferred or contributed to the Plan
shall be fully vested and shall be paid in accordance with the provisions of the
Plan prior to the termination.
ARTICLE 12
Beneficiaries
     12.1 Beneficiary Designation. The Participant shall have the right, at any
time, to designate any person or persons as Beneficiary (both primary and
contingent) to whom payment under the Plan shall be made in the event of the
Participant’s death. The Beneficiary designation shall be effective when it is
submitted in writing to and acknowledged by the Administrator during the
Participant’s lifetime on a form prescribed by the Administrator.
     12.2 Revision of Designation. The submission of a new Beneficiary
designation shall cancel all prior Beneficiary designations. Any finalized
divorce or marriage (other than a common law marriage) of a Participant
subsequent to the date of a Beneficiary designation shall revoke such
designation, unless in the case of divorce the previous spouse was not
designated as Beneficiary and unless in the case of marriage the Participant’s
new spouse has previously been designated as Beneficiary.
     12.3 Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if the Beneficiary designation is revoked by
marriage, divorce, or otherwise without execution of a new designation, or if
every person designated as Beneficiary predeceases the Participant or dies prior
to complete distribution of the Participant’s benefits, then the Administrator
shall direct the distribution of such benefits to the Participant’s estate.
ARTICLE 13
Administration/Claims Procedures
     13.1 Administration. The Plan shall be administered by the Administrator,
which shall have the exclusive right and full discretion (i) to interpret the
Plan, (ii) to decide any and all matters arising hereunder (including the right
to remedy possible ambiguities, inconsistencies, or admissions), (iii) to make,
amend and rescind such rules as it deems necessary for the proper administration
of the Plan and (iv) to make all other determinations and resolve all questions
of fact necessary or advisable for the administration of the Plan, including
determinations regarding eligibility for benefits payable under the Plan. All
interpretations of the Administrator with respect to any matter hereunder shall
be final, conclusive and binding on all persons affected thereby. No member of
the Administrator shall be liable for any determination, decision, or action
made in good faith with respect to the Plan. The Company will indemnify and hold
harmless the Administrator and his or her delegee(s) from and against any and
all liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.
     13.2 Claims Procedure. Any Participant, former Participant or Beneficiary
may file a written claim with the Administrator setting forth the nature of the
benefit claimed, the amount

13



--------------------------------------------------------------------------------



 



thereof. and the basis for claiming entitlement to such benefit. The
Administrator shall determine the validity of the claim and communicate a
decision to the claimant promptly and; in any event, not later than ninety
(90) days after the date of the claim. The claim may be deemed by the claimant
to have been denied for purposes of further review described below in the event
a decision is no! furnished to the claimant within such ninety (90) day period.
If additional information is necessary to make a determination on a claim, the
claimant shall be advised of the need for such additional information within
forty-five (45) days after the date of the claim. The claimant shall have up to
one hundred and eighty (180) days to supplement the claim information, and the
claimant shall be advised of the decision on the claim within forty-five
(35) days after the earlier of the date the supplemental information is supplied
or the end of the one hundred and eighty (180) day period. Every claim for
benefits which is denied shall be denied by written notice setting forth in a
manner calculated to be understood by the claimant (i) the specific reason or
reasons for the denial, (ii) specific reference to any provisions of the Plan
(including any internal rules, guidelines, protocols, criteria, etc.) on which
the denial is based, (iii) description of any additional material or information
that is necessary to process the claim. and (iv) an explanation of the procedure
for further reviewing the denial of the claim.
     13.3 Review Procedures. Within sixty (60) days after the receipt of a
denial on a claim, claimant or higher authorized representative may file a
written request for review of such denial. Such review shall be undertaken by
the Administrator and shall be a full and fair review. The claimant shall have
the right to review all pertinent documents. The Administrator shall issue a
decision not later than sixty (60) days after receipt of a request for review
from a claimant unless special circumstances, such as the need to hold a
hearing, require a longer period of time, in which case a decision shall be
rendered as soon as possible but not later than one hundred and twenty
(120) days after receipt of the claimant’s request for review. The decision on
review shall be in writing and shall include specific reasons for the decision
written in a manner calculated to be understood by the claimant with specific
reference to any provisions of the Plan on which the decision is based and shall
include an explanation of the claimant’s right to submit the claim for binding
arbitration in the event of an adverse determination on review.
ARTICLE 14
Conditions Related to Benefits
     14.1 Nonassignability. No person entitled to benefits under the Plan shall
have any right to transfer, assign, alienate, pledge, hypothecate or otherwise
encumber his or her interest in such benefits prior to actual receipt of those
benefits. The benefits payable under the Plan shall not, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person and shall not, to the maximum extent permitted by law, be transferable by
operation of law in the event of the bankruptcy or insolvency of the Participant
or any other person. Notwithstanding the foregoing, any payments otherwise due
the Participant hereunder may instead be assigned or distributed to his or her
spouse or former spouse pursuant to the terms of any domestic relations order
within the meaning of Code Section 414(p)(1)(B) which is issued with respect to
those Accounts, and the Participant shall cease to have any right, interest or
entitlement to the portion of any payment or Account assigned or distributed to
his or her spouse or former spouse in accordance with the terms of such order.
To the extent permitted by such domestic relations order, the portion of the
payment or Account assigned or distributable to the spouse or former

14



--------------------------------------------------------------------------------



 



spouse may be paid in an immediate lump sum distribution, provided the
Participant is at the time fully vested in that portion.
     14.2 No Right to Company Assets. The benefits paid under the Plan shall be
paid from the general funds of the Company, and the Participant and any
Beneficiary shall be no more than unsecured general creditors of the Company
with no special or prior right to any assets of the Company for payment of any
obligations hereunder,
     14.3 Protective Provisions. The Participant shall cooperate with the
Company by furnishing any and all information requested by the Administrator, in
order to facilitate the payment of benefits hereunder, taking such physical
examinations as the Administrator may deem necessary and taking such other
actions as may be requested by the Administrator. If the Participant refuses to
so cooperate, the Company shall have no further obligation to the Participant
under the Plan. In the event of the Participant’s suicide during the first two
(2) years in the Plan, or if the Participant makes any material misstatement of
information or nondisclosure of medical history, then no benefits shall be
payable to the Participant under the Plan, except that benefits may be payable
in a reduced amount in the sole discretion of the Administrator.
     14.4 Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the payment of benefits under the Plan. If no other arrangements
are made, the Company may provide, at its discretion, for such withholding and
tax payments as may be required, including, without limitation, by the reduction
of other amounts payable to the Participant.
     14.5 Assumptions and Methodology. The Administrator shall establish the
assumptions and method of calculation used in determining the present or future
value of benefits, earnings, payments, fees, expenses or any other amounts
required to be calculated under the terms of the Plan. The Administrator shall
also establish reasonable procedures regarding the form and timing of
installment payments.
     14.6 Trust. The Company shall be responsible for the payment of all
benefits under the Plan. At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for payment of benefits under
the Plan. Such trust or trusts may be irrevocable, but the assets thereof shall
be subject to the claims of the Company’s creditors. Benefits paid to the
Participant from any such trust or trusts shall be considered paid by the
Company for purposes of meeting the obligations of the Company under the Plan.
ARTICLE 15
Miscellaneous
     15.1 Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

15



--------------------------------------------------------------------------------



 



     15.2 Employment Not Guaranteed. Nothing contained in the Plan nor any
action taken hereunder shall be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company.
     15.3 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
     15.4 Captions. The captions of the articles, paragraphs and sections of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
     15.5 Validity. In the event any provision of the Plan is held invalid, void
or unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
     15.6 Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
     15.7 Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the Administrator, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrator.
     15.8 Inability to Locate Participant or Beneficiary. It is the
responsibility of a Participant to apprise the Administrator of any change in
address of the Participant or Beneficiary. In the event that the Administrator
is unable to locate a Participant or Beneficiary for a period of three
(3) years, the Participant’s Account shall be forfeited to the Company.
     15.9 Errors in Benefit Statement or Distributions. In the event an error is
made in a benefit statement, such error shall be corrected on the next benefit
statement following the date such error is discovered. In the event of an error
in a distribution, the Participant’s Account shall, immediately upon the
discovery of such error, be adjusted to reflect such under or over payment and,
if possible, the next distribution shall be adjusted upward or downward to
correct such prior error. If the remaining balance of a Participant’s Account is
insufficient to cover an erroneous overpayment, the Company may, at its
discretion, offset other amounts payable to the Participant from the Company
(including but not limited to salary, bonuses, expense reimbursements, severance
benefits or other employee compensation benefit arrangements, as allowed by law)
to recoup the amount of such overpayment(s).

16



--------------------------------------------------------------------------------



 



     15.10 ERISA Plan. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of
Sections 201,301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and
4 of Title I of ERISA.
     15.11 Applicable Law. In the event any provision of, or legal issue
relating to, this Plan is nor fully preempted by ERISA, such issue or provision
shall be governed by the laws of the Commonwealth of Pennsylvania.
     15.12 Arbitration. Any claim, dispute or other matter in question of any
kind relating to this Plan which is not resolved by the claims procedures under
this Plan shall be settled by arbitration in accordance with the applicable
employment dispute resolution rules of the American Arbitration Association.
Notice of demand for arbitration shall be made in writing to the opposing party
and to the American Arbitration Association within a reasonable time after the
claim, dispute or other matter in question has arisen. In no event shall a
demand for arbitration be made after the date when the applicable statute of
limitations would bar the institution of a legal or equitable proceeding based
on such claim, dispute or other matter in question. The decision of the
arbitrators shall be final and may be enforced in any court of competent
jurisdiction. The arbitrators may award reasonable fees and expenses to the
prevailing party in any dispute hereunder and shall award reasonable fees and
expenses in the event that the arbitrators find that the losing party acted in
bad faith or with intent to harass, hinder or delay the prevailing party in the
exercise of its rights in connection with the matter under dispute.
     IN WITNESS WHEREOF, the Company has caused this Plan to be executed this
28th day of June, 2007.

            DOLLAR FINANCIAL CORP.

      By:   Peter Sokolowski         Its:   Senior Vice President, Chief Credit
Officer             

17